PALMER, J.
Amy Catherene Sowell (the wife) timely appeals the trial court’s judgment dissolving her marriage to Shannon Dale McConnell (the husband). We affirm in all aspects except one.
The wife contends that the trial court erred by failing to require the husband to reimburse her for a portion of the minor children’s medical expenses incurred during the parties’ separation. We agree.
Although the husband asserts that the wife did not present any evidence “regarding the medical bills, including the dates of medical service, nature, necessity, or reasonableness of those bills,” the bills were admitted into evidence during trial and the husband voiced no objections when the wife testified as to amounts.
Section 61.30(8) of the Florida Statutes (2013), requires parties to pay uncovered medical expenses of a child in accordance with their percentage share of child support. See Stern v. Chovnick, 914 So.2d 524 (Fla. 4th DCA 2005). As such, the wife was entitled to receive partial reimbursement for the medical bills she introduced into evidence. Accordingly, we reverse and remand for the trial court to calculate and award to the wife a portion of the medical bills paid by her, consistent with this opinion.
AFFIRMED in part; REVERSED in part; and REMANDED.
COHEN and BERGER, JJ., concur.